Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 24, 28, and 30-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 24 recites limitations that include a system for securing items in a retail store environment having customer-accessible point-of-sale (POS) locations for the items and customer-inaccessible storage including a storage location for storing one or more of the items, the system comprising:
a barrier device operably coupled to at least a portion of the storage location for alternately enabling and restricting access to the storage location;
a barrier actuator operably coupled to:
the barrier device, and
the at least a portion of the storage location;
a barrier controller in communication with the barrier actuator for directing autonomous movements of the barrier device to facilitate alternately opening and closing the barrier device; 
one or more sensors in communication with the barrier controller,
wherein alternately opening and closing the barrier device facilitates alternately enabling and restricting the access to the storage location; and
further comprising a mounting platform, and a gantry robot operably coupled to the mounting platform; 
wherein the barrier controller is further in communication with the gantry robot for directing autonomous movements of the gantry robot within the storage location, the gantry robot configured to transfer items from within the storage location to the customer-accessible POS locations;
wherein the barrier controller is further configured to direct the gantry robot to alternately open and close the barrier device.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 37 recites limitations that include a system for securing items in a retail store environment having customer-accessible point-of-sale (POS) locations for the items and customer-inaccessible storage including a storage location for storing one or more of the items, the system comprising:
a barrier device operably coupled to at least a portion of the storage location for alternately enabling and restricting access to the storage location;
barrier actuator operably coupled to: the barrier device, and the at least a portion of the storage location;
a barrier controller in communication with the barrier actuator for directing autonomous movements of the barrier device to facilitate alternately opening and closing the barrier device;
one or more sensors in communication with the barrier controller,
wherein alternately opening and closing the barrier device facilitates alternately enabling and restricting the access to the storage location;
a mounting platform, and a gantry robot operably coupled to the mounting platform;
wherein the barrier controller is further in communication with the gantry robot for directing autonomous movements of the gantry robot within the storage location, the gantry robot configured to transfer items from within the storage location to the customer-accessible POS locations;
wherein the barrier controller is further configured to direct the gantry robot to alternately open and close the barrier device;
a mobile barrier robot positioned on a floor of the retail store environment having the customer-accessible point-of-sale locations; and
a robot controller in communication with the barrier robot configured to direct autonomous movements of the barrier robot to facilitate positioning the barrier robot on the floor where retail work operations are being conducted to define a customer-restricted zone so as to restrict customer access to the customer-restricted zone when retail work operations are being conducted therein while permitting customer access to a customer-accessible space where retail work operations are not being conducted to provide customer safety and comfort in the retail store environment,
wherein the retail work operations include robotic restocking of inventory in the customer-accessible POS locations via the gantry robot.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        November 18, 2021